Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  August 3, 2012                                                                                        Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
                                                                                                            Brian K. Zahra,
                                                                                                                       Justices
  145387 (154)(155)

  STAND UP FOR DEMOCRACY,
            Plaintiff-Appellee,
                                                                     SC: 145387
  v                                                                  COA: 310047
  SECRETARY OF STATE and BOARD OF
  STATE CANVASSERS,
           Defendants,
  and
  CITIZENS FOR FISCAL RESPONSIBILITY,
             Intervenor-Defendant-Appellant.
  _____________________________________

       On order of the Court, the motion for immediate consideration is GRANTED.
  The motion to supplement the record is DENIED as moot.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            August 3, 2012                      _________________________________________
                                                                                Clerk